UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7226


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOE LEWIS BLACKWELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (2:96-cr-00109-JAB-1)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Lewis Blackwell, Jr., Appellant Pro Se.       Clifton      Thomas
Barrett, Robert Michael Hamilton, Assistant United             States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joe Lewis Blackwell, Jr., appeals the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2012).        We have reviewed the record and

find no abuse of discretion by the district court.          Accordingly,

we affirm for the reasons stated by the district court.             United

States v. Blackwell, No. 2:96-cr-00109-JAB-1 (M.D.N.C. July 16,

2013).   We deny Blackwell’s motion for appointment of counsel,

and we dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   2